As pointed out in the majority decision, a confession alone, uncorroborated by any other evidence shall not justify a conviction, and a conviction may be lawfully had upon a free and voluntary confession although the same is otherwise corroborated only by proof of the corpus delicti. However, it is my opinion that the evidence in these cases fails to sufficiently corroborate the confession, and that therefore the evidence is insufficient to support the verdicts. As I view the cases they are no stronger than Grimes v.State, 204 Ga. 854. There this same defendant was convicted of murder by burning. He confessed that he set his stepfather on fire by pouring kerosene from a lamp onto his clothing after knocking him down and rendering him unconscious and that in setting him afire he also set fire to the house and the furniture in the house where the deceased was at the time. In that case the Supreme Court held *Page 505 
as follows: "(1) While a confession is sufficient to authorize a conviction if corroborated by the corpus delicti, yet in the absence of extraneous evidence of all elements of the corpus delicti, the proof is insufficient to corroborate the confession." Although the crime charged there was murder and those charged here are arson, I think the rules of evidence as to sufficiency are the same in both kinds of cases, especially where the murder is alleged to have been committed by burning.
Therefore in view of the decision in Grimes v. State,
supra, I am of the opinion that the circumstantial evidence in these cases is insufficient to establish the corpus delicti aliunde the confession.